                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 LAWRENCE R. PITTMAN, SR.                                                        CIVIL ACTION
 a/k/a TERRY HILL

 VERSUS                                                                                NO. 19-900

 JERRY GOODWIN, WARDEN                                                          SECTION: M (3)

                                            ORDER

       Petitioner, Lawrence R. Pittman, Sr. a/k/a Terry Hill, has filed a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 in which he is challenging the constitutionality of his 1989

state criminal judgment.

       A review of this Court’s records reflects that petitioner filed a prior petition for writ of

habeas corpus related to this same state criminal judgment. That petition was dismissed with

prejudice. Pittman v. Cain, No. 99-2396 (E.D. La. 2000), aff’d, 247 F.3d 241 (5th Cir.), cert.

denied, 532 U.S. 982 (2001). In 2004, the United States Fifth Circuit Court of Appeals denied

petitioner authorization to file a second or successive 2254 application. In re Pittman, No. 04-

30550 (5th Cir. July 7, 2004).

       The petition presently before the Court is a second or successive petition as described in

28 U.S.C. § 2244. Accordingly, in order to overcome the prohibition against the filing of a second

or successive claim under that section, petitioner must establish one of the following exceptions:

               1)     the claim relies on a new rule of law, made retroactive to cases on
                      collateral review by the United States Supreme Court, that was
                      previously unavailable; or

               2)     (i) the factual predicate for the claim could not have been discovered
                      previously through the exercise of due diligence, and
                      (ii) the facts underlying the claim, if proven and viewed in light of
                      the evidence as a whole, would be sufficient to establish by clear
                      and convincing evidence that, but for the constitutional error, no

                                                 1
                       reasonable factfinder would have found the petitioner guilty of the
                       underlying offense.

28 U.S.C. § 2244(b)(2)(A),(B).

       Before the instant petition can be considered on the merits by this District Court, petitioner

must obtain authorization to file this second or successive petition from the United States Fifth

Circuit Court of Appeals by making a prima facie showing of the above listed requirements to that

appellate court as required by 28 U.S.C. § 2244(b)(3)(A). Until such time as he obtains said

authorization, this Court is without jurisdiction to proceed.

       Accordingly,

       IT IS ORDERED that the petition be construed in part as a motion for authorization for

the District Court to consider the second or successive claims raised therein.

       IT IS FURTHER ORDERED that the petition be and hereby is TRANSFERRED to the

United States Fifth Circuit Court of Appeals under the authority of 28 U.S.C. § 1631 for that Court

to determine whether petitioner is authorized under 28 U.S.C. § 2244(b) to file the instant habeas

corpus petition in this District Court.

       New Orleans, Louisiana, this 6th day of February, 2019.




                                              __________________________________________
                                              BARRY W. ASHE
                                              UNITED STATES DISTRICT JUDGE




                                                  2
